
	
		II
		110th CONGRESS
		2d Session
		S. 3159
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Coburn (for himself,
			 Mr. McCain, Mr.
			 Kyl, Mrs. Hutchison,
			 Mr. Cornyn, Mr.
			 Ensign, Mr. DeMint,
			 Mr. Chambliss, Mr. Inhofe, Mr.
			 Crapo, Mr. Enzi,
			 Mr. Allard, Mr.
			 Graham, Mr. Burr,
			 Mrs. Dole, Mr.
			 Sununu, Mr. Thune,
			 Mr. Vitter, Mr.
			 Brownback, Mr. Barrasso,
			 Mr. Wicker, Mr.
			 Sessions, and Mr. Grassley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require Congress to specify the source of authority
		  under the United States Constitution for the enactment of laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enumerated Powers
			 Act.
		2.Specification of
			 constitutional authority for enactment of law
			(a)Constitutional
			 authority for this ActThis Act is enacted pursuant to the power
			 granted Congress under article I, section 8, clause 18, of the United States
			 Constitution and the power granted to each House of Congress under article I,
			 section 5, clause 2, of the United States Constitution.
			(b)Constitutional
			 authority statement requiredChapter
			 2 of title 1, United States Code, is amended by inserting after
			 section
			 102 the following new section:
				
					102a.Constitutional
				authority clauseEach Act of
				Congress shall contain a concise and definite statement of the constitutional
				authority relied upon for the enactment of each portion of that Act. The
				failure to comply with this section shall give rise to a point of order in
				either House of Congress. The availability of this point of order does not
				affect any other available relief.
					
			(c)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter
			 2 of title 1, United States Code, is amended by inserting after
			 the item relating to section 102 the following new
			 item:
				
					
						102a. Constitutional authority
				clause.
					
					.
			
